Opinion issued February 11, 2021




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-21-00030-CV
                        ———————————
  IN RE HEALTH CARE SECURITY SERVICES, INC. D/B/A GROVES
    SECURITY SOLUTIONS, AND ALL OCCUPANTS OF 829 YALE
  STREET, HOUSTON, TX AND STEADFAST FUNDING, LLC, ET AL,
                         Relators



          Original Proceeding on Petition for Writ of Mandamus


                       MEMORANDUM OPINION

     Relators, Health Care Security Services, Inc. d/b/a Groves Security

Solutions, and All Occupants of 829 Yale Street, Houston, TX and Steadfast

Funding, LLC, et al, have filed petitions for writ of mandamus and writ of
prohibition, seeking to dismiss the underlying proceedings and to prevent the

county court from exercising jurisdiction in the underlying proceedings.1

      We deny relators’ petitions for writ of mandamus and writ of prohibition.

See TEX. R. APP. P. 52.8(a).



                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




1
      The underlying case is Nicholas Fugedi in his Capacity as Trustee of the Carb
      Pura Vida Trust v. Health Care Security Inc. d/b/a/ Groves Security Solutions and
      All Occupants of 829 Yale Street, Houston, TX, cause number 1150005, pending in
      the County Court at Law No. 1 of Harris County, Texas, the Honorable George
      Barnstone presiding.
                                          2